                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

NHOUPHINH M. XAYMONGKHONH,

      Plaintiff,

v.                                              CASE NO. 8:19-cv-3056-WFJ-CPT

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

     Defendant.
_____________________________________/

                                     ORDER

      Before the Court is Plaintiff’s timely unopposed motion for attorney’s fees

pursuant to 28 U.S.C. § 2412(d) of the Equal Access to Justice Act (“EAJA”) with

supporting affidavits (Dkts. 22, 23, 24) and the well-reasoned report issued by

United States Magistrate Judge Tuite recommending fees be granted (Dkt. 25).

Plaintiff represents that the Commissioner has no objections. Dkt. 22 at 3. After

an independent review of the file, the Court adopts, affirms, and approves in all

respects the Report and Recommendation (Dkt. 25), which is made a part of this

Order for all purposes.

      Accordingly, it is ORDERED and ADJUDGED:

         1. The uncontested motion for EAJA fees (Dkt. 22) is granted.
         2. Plaintiff, as the prevailing party, is awarded appropriate and

reasonable attorney’s fees in the amount of $7,860.53. If the United States

Department of Treasury determines that Plaintiff does not owe a federal debt, then

pursuant to Plaintiff’s assignment of the EAJA fees to Plaintiff’s attorney (Dkt. 24)

and Astrue v. Ratliff, 560 U.S. 586 (2010), the fees may be paid directly to

Plaintiff’s counsel.

         3. The Clerk shall enter a judgment for attorney’s fees in favor of

Plaintiff and against Defendant in the amount of $7,860.53 under the Equal Access

to Justice Act, 28 U.S.C. § 2142(d).

         DONE AND ORDERED at Tampa, Florida, on June 21, 2021.




Copies furnished to:
Counsel of record




                                          2
